NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANDRE MILES,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D16-2929
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Tim Bower Rodriguez of Tim Bower
Rodriguez, P.A., Tampa, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, and Kiersten E.
Jensen, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.